Citation Nr: 0821742	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from July 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Establishing service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran claims to be suffering from PTSD as a result of 
his service in Vietnam.  The veteran's personnel records note 
that he served in Vietnam from August 19, 1965, through 
August 18, 1966, and noted that he served as a parachute 
packer assistant, with the 15th S&S battalion, 1st Cavalry 
division, from July 1, 1965, through September 19, 1965.  In 
addition, his DD-214 reflects his military occupational 
specialty (MOS) as a "parachute rigger," and noted that he 
served with the HHC 7th SFG (special forces group) (Abn) 1st 
SF. 

In this case, there is no evidence in the record indicating 
that the veteran engaged in combat with the enemy.  Service 
personnel records show that the veteran served in Vietnam for 
12 months and was awarded the National Defense Service Medal, 
the Vietnam Service medal with device 60, the Vietnam 
Campaign Medal, and the parachute badge; however, the 
evidence does not show that any medal was awarded that would 
signify participation in combat.  Where VA determines that 
the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

In June 2005, the veteran submitted a statement pertaining to 
his in-service stressor(s).  The veteran described an 
incident that occurred around November 17 or November 18, 
1965, where he was forced to restrain an enemy prisoner near 
Pleiku, and noted that he cut his left hand during the 
incident and was taken to a field hospital near Pleiku to be 
treated.  The veteran also noted that on the way to the 
hospital, he encountered the bodies of many dead American 
soldiers, all of whom were members of the 1st Cavalry 
division.  He remembered seeing several men with whom he had 
been stationed at An Khe, and with whom he had attended jump 
school; however the veteran was unable to remember any 
specific names of friends who were killed in the fighting.

Turning to whether the file contains a diagnosis of PTSD in 
accordance with DSM-IV, the Board notes that the evidence of 
record includes a July 2005 VA examination where the examiner 
opined that the veteran did in fact meet the criteria for a 
DSM-IV diagnosis of PTSD.  However, the physician did not 
discuss what specific stressor incident he had relied on to 
support his PTSD diagnosis.  As such, there is no confirmed 
diagnosis of PTSD based on a verified stressor event.  

In this case, the Board finds that a remand is warranted 
because the veteran indicated a specific time period during 
which he alleged his stressful incident occurred (November 17 
or November 18, 1965), thereby providing enough information 
to allow for effective research in an attempt to corroborate 
his stressor incident.  The Board notes that although the 
July 1964 entrance examination noted a scar on the veteran's 
left hand, which goes to the credibility of the veteran's 
statement regarding his stressor incident, it does not change 
the fact that a specific time period has been provided by the 
veteran which allows for effective research.  Further, if any 
specific in-service stressor is verified, the Board finds 
that a VA psychiatric examination is warranted for an opinion 
as to whether the veteran currently experiences PTSD as a 
result of a corroborated in-service stressor incident.

Turning to the veteran's claim for depression, the Board 
notes that the service medical records contain a December 
1966 entry noting that the veteran was depressed.  The record 
also contains outpatient treatment records from the St. Louis 
VA medical center, (VAMC), dated from October 2004 through 
January 2005, which contain a November 2004 diagnosis of 
depression, and a December 2004 entry noting a past medical 
history of depression.  However, at the most recent July 2005 
VA examination, the examiner did not provide an Axis I 
diagnosis of depression; although the examiner did note that 
the Beck Depression Inventory was conducted and the veteran 
received a score of 49 which indicated that he did have 
depression in the extremely severe range.  The diagnoses 
included substance abuse induced mood disorder.  (Substance 
abuse was considered secondary to PTSD.)

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, because the record contains both an in-service 
notation of depression, and a November 2004 diagnosis of 
depression (evidence of a current disability), the Board 
finds that a remand is necessary to afford the veteran 
another VA examination, which includes a nexus opinion on the 
question of whether he currently experiences depression that 
is attributable to his military service.

Finally, the Board notes that, in October 2006, the veteran 
requested a hearing before a decision review officer.  It 
does not appear that such a hearing was conducted or that the 
veteran withdrew his request.  A hearing should be scheduled.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should contact the veteran 
and request that he provide additional 
details regarding any specific claimed 
stressor incidents.  Dates, places, and 
units involved in any stressor event 
should be identified by the veteran.  
Specifically, the veteran should be asked 
to expound on the details of the incident 
he identified which occurred around 
November 17 or 18th, near Pleiku, when he 
restrained an enemy prisoner.

2.  The AOJ should then take the steps 
necessary to attempt to corroborate the 
veteran's in-service stressor(s).  
Specifically, the AOJ should contact the 
service department or other appropriate 
agency and ask for research of unit 
histories or other unit records, daily 
journals, operational reports, and 
casualty records for AESCO 15th S&S 
battalion, 1st Cavalry division, and HHC 
7th SFG (Abn) 1st SF, that might serve to 
independently verify the veteran's 
alleged stressful experiences.  A records 
search should encompass the time period 
beginning about October 15, 1965, and 
ending about December 15, 1965, 
specifically focusing on November 17-18, 
1965, or any other period specifically 
identified by the veteran.  If the search 
for corroborating information leads to 
negative results, this should be 
documented in the claims file.

3.  Schedule the veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the veteran in fact 
experiences PTSD as a consequence of a 
stressful event in service.  An examiner 
should then be asked to review the 
record, including the results of 
psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has PTSD related to 
any in-service experience.  The specific 
stressor(s) relied on to make any such 
diagnosis should be identified.

The psychiatric examination should also 
include a nexus opinion regarding the 
veteran's depression.  If a diagnosis of 
depression is confirmed, the examiner 
should include an opinion as to the 
medical probabilities that the veteran's 
depressive disorder is traceable to his 
period of active military service.  
Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current depression is attributable to 
military service, including a statement 
as to whether his current depression is 
related to the December 1966 in-service 
notation referencing depression.

4.  Thereafter, schedule the veteran for 
a hearing before a decision review 
officer, and after the hearing is 
conducted, re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

